Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16345406 filed on 04/26/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/IB2016/001705, international filing date of 10/28/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an eye parameter" in lines 15-16. However, this limitation is confusing because it is unclear if this limitation refers to the same limitation as recited in line 1, or if it represents a new limitation for an eye parameter. It is suggested to amend the claim in order to remove the indefiniteness issues. 
Claims 2-19 depend on claim 1 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samec et al. (hereafter Samec, of record, see Information Disclosure Statement dated 04/26/2019) US 20170000324 A1.
In regard to independent claim 1, Samec teaches (see e.g. Figs. 2-15)  a method for determining an eye parameter of a user of a display device, the eye parameter relating to a dioptric parameter of an ophthalmic lens to be provided to the user (i.e. as wearable AR device and method e.g. 1400,1500 of ophthalmic system functioning as a phoropter/or refractor to determine a suitable refraction to correct/improve vision of a wearer/patient, see Abstract, paragraphs [03, 1416-18, 1473-83, 1487,1492, 1510-11, 1685-91,1694-96, 1699-1704,1711-1717]), 
the method (e.g. 1400, 1500) comprising: 
a display device providing step, during which a binocular display device is provided to the user (i.e. providing display for user e.g. 62, 1400, see paragraphs [1475, 1487,1510-11, 1685-91, 1700], see e.g. Figs. 5, 10A,14-15); 
an image display step, during which an image is displayed to the user when using the display device (i.e. as image displayed, projected to the user, paragraphs [1700-01, 1487,1510-11, 1685-91], see e.g. Figs. 5, 10A, 14-15); 
a display parameter modifying step (i.e. image displayed/projected with incremental modification(s) at different virtual distances and changes with adaptive optics and display, paragraphs [1487, 1702-03,1685, 1685-94,1710-11]) during which at least one parameter of the display device is modified so as to modify the virtual display distance of the perceived image (i.e. as changes in displayed image(s) through display/adaptive optics at different virtual distances/focal planes paragraphs [1685-94,1710-11,1702-04]), wherein the display parameter modifying step is repeated until image subjective quality of the perceived image is perceived by the user as optimal (i.e. as user/wearer can view the image comfortably, see paragraphs [1703-04, 1711-16,1687-92]) and 
an eye parameter determining step during which an eye parameter is determined based on the parameter of the display device (i.e. as determined eye prescription of the user/wearer, see paragraphs [1475, 1487, 1685-91, 1699, 1713-17], see e.g. Figs. 5, 10A,14-15).  
Regarding claims 2 and 3, Samec teaches (see e.g. Figs. 2-15) that the binocular display device is configured to display independently images towards the two eyes of the user (i.e. as images are displayed to left and right eye of the wearer/user by 1400 an display platform 1402, see paragraphs [1689-93, 1712-13,16, 1808-11], Figs. 5, 14-15), and 
that the binocular display device is configured to displaying images towards the two eyes of the user having both independent features and common features (i.e. as images are displayed to left and right eye of the wearer/user by 1400 an display platform 1402 at different depths/distances and different focal lengths determining eye prescription for both eyes of the wearer/user, see paragraphs [1689-94, 1712-13,16, 1808-11], Figs. 5, 14-15). 
Regarding claim 4, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) comprises moveable lenses through which the user sees 4Docket No. 521930USPreliminary Amendmentthe images displayed and during the display parameter modifying step the lenses are moved so as to modify the virtual display distance of the perceived image (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) including refractive lens with moving elements, deforming moving parts, paragraphs [1496-97, 1685-94,1701-02,10-11]).  
Regarding claim 5, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) comprises a light field display and during the display parameter modifying step at least one parameter of the light field display is modified so as to modify the virtual display distance of the perceived image (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) light modulators , paragraphs [699, 1457, 1484, 1497, 1685-90]).  
Regarding claim 6, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) has means for selecting a virtual display distance among a set of predetermined virtual distances (i.e. as 1400 with interface features 1404, is used to project image light at different focal planes and distances, see paragraphs [1691-96,1503	]) and the virtual display distance of the perceived image is obtained from the use of at least one of the predetermined distance  (i.e. as 1400 used in 1500 to project image light at different focal planes and distances, see paragraphs [1691-96,1700-04,10-12, 1503]). 	
Regarding claim 7, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) has an optical element having adjusting means to adjust the power of the optical element (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) with adjustable/variable optical power/focus, paragraphs [1481,87, 1496-97, 1685-86,93,98, 1710]).  
Regarding claim 8, Samec teaches (see e.g. Figs. 2-15) that the binocular display device is a head mounted binocular display device (i.e. as e.g. 1400,62 is head mounted binocular device, depicted in e.g. Figs 5, 14, paragraphs [1509-10, 1496-97, 1685-93, 1713]).  
Regarding claim 9, Samec teaches (see e.g. Figs. 2-15) that the image subjective quality relates to the sharpness of the perceived image (i.e. as image is focused on retina of wearer/user and is clear, paragraphs [1476, 1687, 1695-97,1702-03, 1710]).  
Regarding claim 10, Samec teaches (see e.g. Figs. 2-15) that the method further comprises an astigmatism determining step5Docket No. 521930US  (i.e. as 1400 device and method 1500 include testing and determination for astigmatism, paragraphs [1480, 1486,1689, 1710, 1750]) Preliminary Amendmentduring which an image or a plurality of images comprising similar elements with different orientations are displayed to the user and the orientations corresponding to the subjective sharpest perceived images are determined (as by incrementally change axis of cylinder in determination of astigmatism, paragraphs [1480, 1486,1689, 1710, 1750]).  
Regarding claim 11, Same teaches (see e.g. Figs. 2-15) that the perceived image subjective quality relates to the contrast of the perceived image (i.e. as perceived image is focused on retina of wearer/user with given contrast, paragraphs [1591, 1687, 1695-97,1702-03, 1710, 2101-04]).   
Regarding claim 12, Samec teaches (see e.g. Figs. 2-15) that the image display step and the display parameter modifying step are implemented in monocular vision (i.e. by individually treating each eye of the wearer/user, e.g. paragraphs [1699-1703, 1713]).   
Regarding claim 13, Samec teaches (see e.g. Figs. 2-15) that the image display step and the display parameter modifying step are implemented in binocular vision (i.e. by treating both eyes together or individually, e.g. paragraphs [1699-1703, 1713-16, 1807-08], Figs. 5, 14).  
Regarding claim 14, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a distance adjustment step during which the distance between a right reference point of the right image to be seen by the right eye and a left reference point of the left image to be seen by the left eye is adjusted so that right reference point and left reference point provide parallel beams to the user (i.e. due to left/right eye testing for depth planes e.g. near, intermediate, far since the system adjusts for inter-pupillary distance (IPD), and using focused most collimated images given pupil constriction state, the vergence, dynamic accommodation see paragraphs [1713-1716, 1439, 1687]).  
Regarding claim 15, Samec teaches (see e.g. Figs. 2-15) that during the distance adjustment step the distance between the right reference point and the left reference point is adjusted based on the virtual convergence distance (i.e. due to left/right eye testing and system adjustment given vergence and accommodation see paragraphs [1713-1716, 1439, 1687, 1692, 1705-07,10]).  
Regarding claim 16, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a scaling step during which the right and left images are scaled so that both images are seen with the same angular size by the user (i.e. by treating both eyes together or individually due to varying sizes of images at varying depth planes, e.g. paragraphs [1684, 1691,1694, 1698-1703], Figs. 5, 14).  
Regarding claim 17, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a depth perception test step during which different images at different distances from a reference position are provided, and for each image it is checked if the user can detect if the distance is shorter or greater that the reference position (i.e. by treating both eyes together or individually due to varying depth planes, e.g. paragraphs [1684, 1691,1694, 1698-1703,1809-1813], Figs. 5, 14, 18).  
Regarding claim 18, Samec teaches (see e.g. Figs. 2-15) that the method further comprises an eye tracker providing step  (i.e. as system provides eye tracking, and visual fields testing,  paragraphs [1457, 1472, 1490, 1705, 2106-10]) during which an eye tracker is provided and during the image display step the eye tracker is used to determine if the user is seeking in peripheral or central vision (i.e. as eye tracking system used to detect focusing point, convergence point,  vergence and accommodation and due to visual field test, paragraphs [1457, 1472, 1490, 1705, 2106-10], Figs. 5, 10D).    
Regarding claim 19, Samec teaches (see e.g. Figs. 2-15) that the method further comprises an accommodation relaxation step (i.e. as 1400 with method 1500includes accommodation relaxing, paragraphs [1687,92, 1705, 1823-24]), during which the user's accommodation is relaxed (i.e. as detected relaxed accommodation, paragraphs [1705-04, 1687,92]).  
Regarding claim 20, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a calibration step during which a correlation between the at least one parameter of the binocular display device modified during the display parameter modifying step and the virtual display distance is determined (i.e. as system 1400 performing method 1500 includes calibration for determining proper diopter and/or account for the proper diopter correction, based at least in part on the configuration of the display platform of 1400, 62, paragraphs [1721]), said correlation is used during the eye parameter determining step to determine the eye parameter of the user (i.e. as calibration is used for proper diopter correction and prescription (diopter) for corrective lens for wearer/user, see paragraphs [1721, 1687-92, 1699-1703, 1710-13]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pomplona et al. “Near Eye Tool for Refractive Assessment “, US 20130027668 A1 also discloses features of the claimed invention (see Figs. 2-13 and their descriptions). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872